Citation Nr: 0616109	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 
1997, for the award of service connection for a low back 
disability.

2.  Entitlement to an initial rating in excess of 40 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Steven M. Weisbaum, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active service from April 1952 to April 1956.

These claims come to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision.  In May 2003, the Court of 
Appeals for Veterans Claims (CAVC) vacated a November 2001 
Board decision and remanded the claims for further 
adjudication.  The Board last remanded this case in June 
2004.  


FINDINGS OF FACT

1.  The veteran has failed to rebut the presumption of 
administrative regularity with regard to RO letters sent in 
July 1956 and September 1956; the veteran failed to respond 
to the July 1956 letter and therefore abandoned a claim for 
service connection for a back disability filed in April 1956; 
the Board is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration (SSA); to date, the Chairman of the 
Board has not ordered reconsideration of a final July 1996 
decision denying reopening of a claim for service connection 
for a low back disability.  

2.  Since the initial grant of service connection, the 
veteran's low back has not shown the symptoms of pronounced 
intervertebral disc syndrome; the low back is not ankylosed; 
there is no evidence that the low back disability has been 
manifested by incapacitating episodes of at least one week 
but less than two weeks during the previous year; a VA 
physician noted that there was no additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, or 
lack of endurance; the veteran has not been hospitalized for 
his low back disability nor have his back symptoms (alone) 
impaired his ability to work such that would warrant referral 
for consideration of an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date 
earlier than October 14, 1997, for the grant of service 
connection for a low back disability.  38 U.S.C.A. §§ 5109A, 
5110, 7103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104, 
3.105, 3.158, 3.400, 4.16, 20.1100 (2005).

2.  The criteria for an initial rating in excess of 40 
percent for a low back disability are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 
4.40, 4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5286, 5289, 
5291, 5292, 5293, 5294, 5295 (2001), 5243, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

By a July 2000 rating decision, the RO granted service 
connection for a low back disability, effective from October 
14, 1997.   In seeking an earlier effective date for the 
award of service connection for this disability, the veteran 
and his counsel raise several arguments. 

One argument is that after the veteran filed his initial 
claim for service connection on a VA Form 8-526 in April 
1956, the RO committed clear and unmistakable error (CUE) in 
failing to assist him which ultimately prevented an award of 
service connection (see page 15 of August 2001 hearing 
testimony).  

The veteran was released from active duty on April 28, 1956.  
On April 30, 1956, he filed a formal claim for service 
connection for a back injury.

In a letter dated on May 31, 1956, the RO asked the veteran 
to send a copy of his separation notice.  In July 1956, RO 
sought the veteran's service medical records (which have been 
associated with the claims folder).

In a letter dated on July 25, 1956, the RO advised the 
veteran that a review of his service medical records failed 
to show that he was treated for a low back condition in 
service, or that it was recorded at discharge.  The letter 
concluded that unless "some evidence" was received within 
60 days from the date of the letter, the RO would consider 
his claim on the basis of the evidence of record.

In a letter dated on September 27, 1956, the RO advised the 
veteran that the information requested from him (presumably 
the "some evidence" referenced in the July 25, 1956, 
letter) had not been received, and that therefore his claim 
was being disallowed for failure to cooperate.  At his August 
2001 Board hearing, the veteran asserted that he never 
received either letter (sent in July 1956 and September 
1956).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority or except as 
provided in 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 5109A.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination:

(1) either the correct facts, as they 
were known at the time, were not before 
the adjudicator or the statutory or 
regulatory provisions in existence at 
that time were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time of the prior determination; 
and

(3) a determination that there was [CUE] 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

The CAVC has further stated that:

[CUE] is a very specific and rare kind of 
"error." It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . . If a claimant-appellant 
wishes to reasonably raise [CUE] there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error . . . that, if true, 
would be [CUE] on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error. It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a [CUE] claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Under the presumption of regularity that attends the 
administrative functions of the Government, it is presumed 
that the RO did send the letters of July 25, 1956, and 
September 27, 1956, unless rebutted by clear and convincing 
evidence to the contrary.  See Baldwin v. West, 13 Vet. App. 
1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
VA's use of an incorrect address constitutes the clear 
evidence needed to rebut the presumption that it properly 
notified the veteran of the determination.  See Crain v. 
Principi, 17 Vet. App. 182, 189 (2003) (holding that even an 
incorrect zip code on a VA mailing is clear evidence to rebut 
the presumption of regularity).  Yet the letters in question 
were sent to the same address the veteran had listed on his 
April 1956 VA Form 8-526, and there is no evidence in the 
claims file indicating that either letter was returned to the 
RO due to an incorrect or incomplete address. 

Moreover, the alleged failure on the part of the RO to send 
these letters amounts to a claim that the duty to assist was 
breached.  Such a breach is not akin to an error in fact or 
law, but, rather, may (conceivably) result in an incomplete 
record.  In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a breach of a duty to 
assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  In Cook, 
the Federal Circuit overruled Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), to the extent that that decision held that 
the existence of "grave procedural error" (in that case, 
not obtaining complete service medical records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Thus, the Board cannot entertain the argument 
that any failure in the duty to assist by VA rendered the 
RO's September 1956 determination clearly and unmistakably 
erroneous or nonfinal by reason of the commission of a 
"grave procedural error."

Another argument raised (see August 2001 hearing testimony, 
January 2002 Motion for Reconsideration, and page 3 of 
veteran's December 2003 argument) is that the effective date 
should be the same as the award of benefits from the Social 
Security Administration (SSA) in 1991, and under the full 
faith and credit clause of the Constitution, VA must 
recognize the decision of a sister agency and find the 
veteran disabled as of that date.  Yet the Board is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the SSA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  Thus, a finding of entitlement 
to disability benefits by SSA would not result in the grant 
of an earlier effective date.

Another argument raised (see September 2000 statement) is 
that the veteran's disability award should be made effective 
from the day after his release from service as he had applied 
for benefits within one year after his release from active 
duty,  and that medical evidence shows that his symptoms 
began and were severe well before the effective date 
established by VA.    

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  With a claim for service 
connection, the effective date of an award will be (1) the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of  receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

As detailed above, the RO received the veteran's claim for 
service connection for a low back disability on April 30, 
1956, within a year of his discharge from active duty.  In 
its July 1956 letter, the RO asked the veteran for evidence 
reflecting that he was treated in service for a back 
disability or that it was recorded at discharge.  Yet the 
veteran did not respond.  Where evidence requested in 
connection with an original claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158.  Thus, the 
veteran effectively abandoned his original claim of April 
1956 and an effective date based on that claim cannot be 
awarded.

Finally, the argument has been raised that the effective date 
should be the date of the veteran's hearing testimony in 
February 1994 (see page 11 of the August 2001 hearing 
transcript).  Yet the issue on appeal at that time was 
whether new and material evidence had been submitted to 
reopen the previously denied claim for service connection for 
a low back disability.  Following the hearing, the Board 
actually remanded the claim for additional development (in 
June 1994).  In any case, the claim to reopen was denied by 
the Board in April 1996.  In a July 1996 letter, the Board 
denied reconsideration of this decision and to date, the 
Chairman of the Board has not ordered reconsideration of it.  
The decision is therefore final.  See 38 U.S.C.A. § 7103; 38 
C.F.R. § 20.1100. 

Following the final April 1996 decision, the veteran (through 
his then-representative) next sought service connection for a 
low back disability in a letter received on October 14, 1997.  
That ultimately was made the effective date of his grant of 
service connection, and that remains the correct date.  An 
effective date earlier than October 14, 1997, for the grant 
of service connection for the low back disability, is denied.

II.  Higher initial rating 

To recap, then, by a July 2000 rating decision, the RO 
granted service connection for a low back disability and 
assigned an initial 40 percent rating under Diagnostic Codes 
5292-5293, effective from October 14, 1997.  

The veteran seeks a higher initial rating.  The law relevant 
to his claim changed during the appeal.  VA promulgated new 
regulations to evaluate intervertebral disc syndrome, 38 
C.F.R. § 4.71a, Diagnostic Code 5243, effective September 23, 
2002.  Later, VA promulgated new regulations for evaluation 
of the remaining spine disabilities (including degenerative 
arthritis), effective September 26, 2003.  The amendments 
renumbered the diagnostic codes and created a general rating 
formula for rating spine diseases and injuries, based on 
limitation or loss of motion and other symptoms.  

The Board will consider the claim for a higher initial rating 
based on all rating criteria applicable during this appeal.  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3- 2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  



A.  Prior rating criteria 

The veteran's spine disability includes degenerative disc 
disease (see, for example, the reports of an April 1998 MRI 
and a June 1999 x-ray, as well as the September 2004 VA 
examination report).  

While the veteran has displayed some of the symptomatology 
listed for intervertebral disc syndrome under the Diagnostic 
Code 5293 (such as pain and muscle spasm), these symptoms 
have not presented nearly to the extent which could be 
considered "pronounced," with "little intermittent 
relief," as required for a 60 percent rating.  For example, 
the veteran has complained of low back pain (such as noted in 
an April 1997 letter from Gary L. Osher, M.D., VA examination 
reports dated in June 2000 and September 2005, VA outpatient 
records dated in June 1999, February 2001, March 2001, May 
2001, and June 2004, and in hearing transcripts dated in 
August 2001 and September 2005).  Yet objective evidence of 
pain on motion was not always found.  He did not appear to be 
in any acute discomfort during his June 1999 outpatient visit 
and walked around the room in a free manner.  The examiner in 
September 2004 noted that the veteran was ambulatory and in 
"no pain."  

Demonstrable muscle spasm and absent ankle jerk are two other 
symptoms listed for a 60 percent rating under Diagnostic Code 
5293.  While the veteran walked with a decided limp at his 
June 2000 VA examination and had marked limitation of motion 
(despite making a good effort), no paravertebral muscle spasm 
was found.  None of the medical records reflect any absent 
ankle jerk.  A 60 percent rating under Diagnostic Code 5293 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The prior Diagnostic Codes 5292 (for limitation of motion of 
the lumbar spine), 5294 (for sacro-iliac injury and 
weakness), and 5295 (for lumbosacral strain) have maximum 
ratings of 40 percent, so they do not benefit the veteran.  
38 C.F.R. § 4.72, Diagnostic Codes 5292, 5294, 5295.  A 
higher rating under the prior Diagnostic Codes 5286 or 5289 
is also not warranted because no evidence has been presented 
of lumbar spine ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5289.  

B.  Revised rating criteria

Under the revised criteria, intervertebral disc syndrome can 
be rated (preoperatively or postoperatively) on two 
alternative tracks: either based on the total duration of 
incapacitating episodes over the past 12 months under the 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes," or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, with the assigned rating based on 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment - provided that the effects in 
each spinal segment are clearly distinct - each segment 
should be evaluated based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (In this 
case, the medical record does not reflect that the veteran's 
condition has clearly distinct effects between spinal 
segments).  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The medical evidence relevant to this new criteria includes 
no reference or suggestion that any physician actually 
directed bed rest for the veteran's low back symptoms.  
Moreover, at his September 2004 examination, he told the VA 
physician that there had been no incapacitating episodes 
during the prior 12 months.  There is simply no evidence 
suggesting that even a 10 percent rating is warranted under 
the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes." 

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Yet none of the outpatient or 
examination reports dated in the period relevant to this new 
criteria reflect that the veteran has ankylosis of the 
thoracolumbar spine, so a higher rating under this criteria 
is not warranted.  

Indeed, the veteran would not, arguably, be entitled to a 40 
percent rating under the "General Rating Formula for 
Diseases and Injuries of the Spine."  That requires (in 
pertinent part) forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate V.  Again, the veteran does not have ankylosis 
of the spine, and at a September 2004 VA examination he 
displayed forward flexion to 70 degrees.  This is actually 
commensurate with a 10 percent rating under the new "Rating 
Formula."    

Conceivably the veteran could combine a rating under the 
"General Rating Formula for Diseases and Injuries of the 
Spine" with a separate rating assigned for objective 
neurologic abnormalities associated with his low back 
disability.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note 1.  He 
complained of low back pain with occasional, sharp radiation 
to both legs at a VA outpatient visit in June 2004.  At his 
September 2004 examination, he again complained of a 
"burning" radiation down to his left foot with activity.  
Following the examination, the VA physician concluded that 
the veteran, as likely as not, had sensory radiculopathy or 
radiation down his left lower extremity secondary to the low 
back condition.  He essentially confirmed this conclusion in 
an April 2005 memorandum.  

Complete paralysis of the sciatic nerve warrants a 80 percent 
rating (the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent rating if it is 
severe with marked muscular atrophy, a 40 percent rating if 
it is moderately severe, a 20 percent rating if it is 
moderate or a 10 percent rating if it is mild. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Yet at the September 2004 examination, the veteran's straight 
leg raising was to 30 degrees bilaterally.  Muscle tone and 
power in the lower extremities was within normal limits and 
equal bilaterally.  Deep tendon reflexes were 1+ and equal 
bilaterally.  In the April 2005 memorandum, the VA physician 
concluded that there was no objective evidence of any sensory 
or motor problems and that the veteran's reflexes were 
normal.  The physician further stated that although the 
veteran had symptoms suggestive of radiculopathy, there was 
no objective evidence of it by examination.  In short, the 
veteran unquestionably has some neurological abnormality 
resulting from his low back disability but the objective 
manifestations of the abnormality are not nearly enough to 
merit a separate, compensable rating.  In any case, such a 
rating, when combined with the 10 percent rating arguably 
warranted under the "General Rating Formula for Diseases and 
Injuries of the Spine," would not exceed the 40 percent 
rating already assigned under the prior rating criteria.  

C.  DeLuca and extraschedular considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The 40 percent rating currently assigned (which contemplates 
limitation of motion) more than adequately compensates for 
any potential functional loss due to pain on use or during 
flare ups, or due to weakness, fatigability, or 
incoordination.  Moreover, following the September 2004 
examination, a VA physician specifically concluded that there 
was additional range of motion lost due to pain, fatigue or 
weakness, or lack of endurance following repetitive use.  
Additional compensation under 38 C.F.R. §§ 4.40, 4.45 is not 
warranted. 

At his August 2001 hearing, the veteran reported that his 
back pain had interfered with his work as the president of a 
land development company.  It apparently would be so bad that 
he had to take days and weeks off, and he had asked his 
brother to help out.  Yet the 40 percent schedular rating is 
already based upon the average impairment of earning 
capacity.  There is also no evidence that the veteran has 
been hospitalized for his back disability during the course 
of this appeal.  Accordingly, referral of this case to the 
Director of the Compensation and Pension Service for 
extraschedular consideration is inappropriate.  See 38 C.F.R. 
§ 3.321(b)(1).  

D.  Conclusion

The preponderance of the evidence is against the claim for an 
initial rating in excess of 40 percent for a low back 
disability.  As such, the benefit-of-the-doubt doctrine is 
not applicable and the claim is denied.  38 U.S.C.A. 
§ 5107(b).

III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the four elements required by 
Pelegrini II by a January 2005 letter.  

The January 2005 letter discussed the claims for an earlier 
effective date and a higher initial rating, and the veteran 
has received numerous other letters and adjudicative 
documents concerning his claims over the years that these 
claims have been pending.  The arguments submitted by him and 
his representative reflect a thorough understanding of the 
legal criteria relevant to the claims.  Therefore, any 
failure of VA in providing the veteran with specific notice 
concerning disability ratings and/or effective dates 
concerning these claims is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was also harmless error.  VA satisfied 
its notice requirements by January 2005 and readjudicated the 
claims in a June 2005 supplemental statement of the case.  

Numerous VA, Social Security Administration, and private 
medical records are in the file.  The veteran has not 
indicated that there are outstanding records pertaining to 
his claims.  He underwent VA examinations in June 2000 and 
September 2004.  The reports of these examinations, along 
with an April 2005 addendum, have been reviewed, as have the 
transcripts of his hearings.  At his September 2005 hearing, 
his attorney stated that the veteran did not wish to undergo 
any further VA examinations.  VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.

ORDER

An effective date earlier than October 14, 1997, for the 
award of service connection for a low back disability, is 
denied.

An initial rating in excess of 40 percent for a low back 
disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


